Title: Benjamin Henry Latrobe to Thomas Jefferson, 24 July 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            
               Dear Sir,
              Washington
July 24h 1817
            
            Yesterday I had the pleasure to receive Your letter d. July 16th (P.mark 19h). I had presumed that you were from home, and also that as your institution has been so lately organized, some time could be given to the preparation of a design for the buildings.—But by your letter I find not only that I have been designing under a great misconception of your locale but also have presumed upon more time for deliberation than you can give me.—I supposed from your letter, & the sketch it contains, that your ground would be tolerably level along the long & closed side of your open quadrangle, which side, I suppose would be the North side, so as to make the continued portico face to the South. But in your last letter occur these words: “The levelling the ground into Terraces will take time &  labor.” We propose a distinct terras for every 2 pavilions, & their dormitories, that is a pavilion at each end of each terrace.—
            Thus it appears to me, that instead of a continuous line of building, you want a series of detached masses, on different levels.—I write in great haste this morning, & surrounded by interruptions, or I would send you better sketches than are below. They will explain the ideas I had.—Not having a copy of my great Sheet I will retain it, till I have again the pleasure of hearing from you when I may perhaps add Something useful.—A week will thus be lost, which I regret, but it may not be in vain.—
            The locks of the Potowmac lower Canal having fallen in, beyond the power of Art to restore them, we suffer difficulty in getting down our Columbian Marble; but a great effort will be made to bring them thence by Land. Your opinion on the suggestions which I ventured to make as to the origin of this Marble, in my paper in the Nat. Intelligencer of the 18th of Jany, would be particularly acceptable to me. If they apply to the range with which you are acquainted, my opinion that these pebbles are the beach of the ancient Gulph stream, & are probably the ruins of Southern Marbles once  occupying the excavation of the Gulphs of Darien & Mexico may receive more plausibility. The Abbe Roxas told me, & pointed out in the Block which I had polished, that many of the pieces were Mexican Marbles well known to him.
            
              I am with the sincerest respect Yrs
              B Henry Latrobe.
            
          
          
          
            
              
            
            AA, will be the least expensive pavilions because the lower story will be covered by the Dormitories (one story high) (which I suppose will also be study rooms) and might be built first.—BB pavilions having the same dimensions, & general Mass but exhibiting different styles or orders of Architections. CC do do  DD do do Center building which ought to exhibit in Mass & details as perfect a specimen of good Architectural taste as can be divised. I should propose below, a couple or 4 rooms for Janitors or Tutors, above a room,  for Chemical or other lectures, above a circular lecture room under the dome; The pavilions to be, as proposed, habitations of Professors & lecture rooms.—But, if Professors are married, will they not require more than 2 rooms each, & a kitchen. I have exhibited such an arrangement.—
            The above is the arrangement, I believe, sketched in your first letter, & might be executed on ground, falling each way East & West  from the Center, & descending as much as may be N & South, because the E & West sides of the Quadrangle might be detached from the upper range.
            I have now only to request of You one favor; namely, that, you  will believe, that the pleasure I derive from the study  & occupation which this project gives me, is much greater than any possible trouble which you might suppose, it occasioned, nor does it at all interfere with any business;—for I can without any inconvenience, & with much more satisfaction, devote to it those moments, which I devote  to reading or chat.—In truth,—I pride myself much more on the power which my profession gives to me to be useful to the public & to my friends, than I should on any wealth which I might acquire in practising it.
            Your very kind invitation to visit you, so often given & so impossible, I fear, to accept, has my best thanks. But with a large family to support, dependent on a Salary of 2.500 ⅌ Annum, & having a heavy debt of Mr Fulton’s to discharge, which it will require Years to recover from his heirs, I am obliged to shut myself up from the society of my neighbors, even, & dare not indulge any hope of pleasure abroad.—Very truly Yrs
            
              B Henry Latrobe
            
          
        